           Case 5:20-cv-02441-NC Document 1-2 Filed 04/09/20 Page 1 of 2
     Mark E. Ellis - 127159
 1   Lawrence K. Iglesias - 303700
     ELLIS LAW GROUP LLP
 2   1425 River Park Drive, Suite 400
     Sacramento, CA 95815
 3   Tel:(916)283-8820
     Fax:(916)283-8821
 4   mellis@ellislawgrp.com
     liglesias@ellislawgrp.com
 5
     Attorneys for Defendant THE TEHAMA LAW GROUP,P.C.
 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
     MARIA CONSUELO GRIEGO,Individually                  Case No.:
11   and on behalf of all others similarly situated,
                                                         Santa Clara Case No: 20CV363709
12           Plaintiff,
                                                         DEFENDANT THE TEMAHA LAW
13   ►~~                                                 GROUP,P.C.'S JURY DEMAND

14   THE TEHAMA LAW GROUP,P.C. a
     California Corporation; KES NARBUTAS,
15   individually and in his official capacity; ERIC
     WILSON,individually and in his official
16   capacity; MATTHEW WRIGHT,individually
     and in his official capacity; PATELCO CREDIT
17   UNION,a call,

18          Defendants.

19

20         Defendant THE TEHAMA LAW GROUP,P.C. hereby demands a jury trial in this matter.

21

22 DATED: Apri19, 2020
                                        ELLIS LAW GROUP,LLP
23

24                                      By /s/ Lawrence K. Iglesias
                                           Lawrence K. Iglesias
25                                          Attorney for Defendant
                                           THE TEHAMA LAW GROUP,P.C.
26

27

28

                                                       -1-
                          DEFENDANT THE TEHAMA LAW GROUP,P.C.'S 1URY DEMAND
             Case 5:20-cv-02441-NC Document 1-2 Filed 04/09/20 Page 2 of 2

 1                                       CERTIFICATE OF SERVICE
 2           I, Jan Hyde, declare:

 3           I am a citizen of the United States, am over the age of eighteen years, and am not a party to or

 4   interested in the within entitled cause. My business address is 1425 River Park Drive, Suite 400,

 5   Sacramento, CA 95815.

 6           On Apri19, 2020,I served the following documents)on the parties in the within action:

 7                   DEFENDANT THE TEHAMA LAW GROUP,P.C.'S JURY DEMAND

 8
                 VIA ELECTRONIC SERVICE: The above-described documents) will be delivered
 9               electronically through the Court's ECF/PACER electronic filing system, as stipulated by
                 all parties to constitute personal service, to the following:
10
                 BY MAIL:I am familiar with the business practice for collection and processing of mail.
11               The above-described documents) will be enclosed in a sealed envelope, with first class
         X       postage thereon fully prepaid,.and deposited with the United States Postal Service at
12               Sacramento, CA on this date, addressed as follows:
                 BY HAND: The above-described documents) will be placed in a sealed envelope which
13               will be hand-delivered on this same date by                                   ,addressed as
                 follows:
14               VIA FACSIMILE: The above-described documents) was transmitted via facsimile from
                 the fax number shown on the attached facsimile report, at the time shown on the attached
15               facsimile report, and the attached facsimile report reported no error in transmission and
                 was properly issued from the transmitting facsimile machine, and a copy of same was
16               mailed, on this same date to the followin
                 VIA OVERNIGHT SERVICE: The above-described documents) will be delivered by
17               overni ht service, to the followin

18
      Fred W. Schwinn                                        Attorneys for Plaintiff
19    Raeon R. Roulston                                      MARIA CONSUELO GRIEGO
      Matthew c. Salmonsen
20
      Consumer Law Center, Inc.
21    1435 Ko11 Circle
      Suite 104
22    San Jose, CA 95112-4610

23

24           I declare under penalty of perjury under the laws of the United States of America that the

25   foregoing is a true and correct statement and that this Certificate was executed on Apri19, 2020.

26                                                By

27                                                     Jan Hya~
28

                                                       -1-
                             DEFENDANT THE TEHAMA LAW GROUP,P.C.'S JURY DEMAND
